                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION

                                                   CLERK'S MINUTES



 CASE NO.:             8:19-cv-2529-TPB-AEP                       DATE:                   October 29, 2020
 HONORABLE ANTHONY E. PORCELLI
 DICKENS                                                          PLAINTIFF=S COUNSEL
                        Plaintiff,                                Stephanie Dickens (pltf)
 v.
                                                                  DEFENSE COUNSEL
 PEPPERIDGE FARMS, INC.                                           Christopher Cavaliere and Michele Hintson
               Defendant
 COURT REPORTER: Bill Jones                                       DEPUTY CLERK:           Lynne Vito
 TIME: 2:12 to 2:22             TOTAL: 10 min                     COURTROOM:              10A

PROCEEDINGS: ZOOM – MOTION HEARING/SHOW CAUSE HEARING

Dkt # 49 MOTION to Compel Discovery and Incorporated Memorandum of Law by Pepperidge Farm Incorporated.
No response has been filed by plaintiff and plaintiff’s counsel has not appeared at this hearing.

Procedural History placed upon the record.

Unable to reach plaintiff’s counsel on the telephone and plaintiff’s counsel has not appeared at this hearing.

Plaintiff has attempted to contact counsel and does not get a return call.

Defense counsel has been unable to reach plaintiff’s counsel.

Court finds that plaintiff’s counsel has abandoned his client.

Court going to enter an order directing plaintiff’s counsel to appear in person.

Show cause hearing scheduled for Thursday 11/5 at 10:00 am. Plaintiff’s counsel to appear in person. Defense
counsel can appear via zoom.

Plaintiff states she is going to seek new representation.
